Citation Nr: 0940504	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-15 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death for the purpose of establishing entitlement 
to a higher rate of burial benefits.  

2.  Whether the appellant is entitled to receive the 
Veteran's periodic compensation benefit for the month of his 
death.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is the daughter of a Veteran who served on 
active duty from July 1943 to February 1946.  The Veteran 
died in November 2004.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a February 2006 
rating decision and a March 2006 decisional letter from the 
Los Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

The matter of service connection for the cause of the 
Veteran's death is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on his part is required.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  At the time of his death the Veteran was receiving 
compensation at a total rate based on individual 
unemployability for service-connected disabilities including 
PTSD and residuals of gunshot wounds; his entitlement to 
receive such benefit was terminated effective the last day of 
the month preceding his death. 

2.  The appellant is the deceased Veteran's daughter, and not 
a surviving spouse.  






CONCLUSION OF LAW

The appellant has no entitlement under the law to receive the 
Veteran's periodic compensation benefit for the month in 
which he died.  38 U.S.C.A. §§ 5112(b)(1), 5121(a), 5310 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.500(g), 3.1000(a) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Governing law and regulations provide that VA is not required 
to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (i.e., there can be no entitlement 
to the benefit as a matter of law).  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).  The United States Court 
of Appeals for Veterans Claims (Court) has held that VCAA 
does not apply where the law, and not the evidence, is 
dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As will be discussed in greater detail 
below, the law is dispositive in this matter, and the VCAA 
does not apply.  

B.	Legal Criteria, Factual Background, and Analysis

The Veteran died in November 2004.  At the time of his death 
he was receiving monthly compensation benefits at a TDIU rate 
for service-connected disabilities including PTSD and gunshot 
wound residuals.  In July and November 2005 the appellant 
filed claims seeking payment to her of the Veteran's 
compensation benefit for the month of his death.  She 
specifically claims that she is entitled to receive such 
payment as an accrued benefit.  

The effective date of discontinuance of VA compensation when 
the payee dies is the last day of the month preceding the 
month in which death occurs.  38 U.S.C.A. 5112(b)(1); 
38 C.F.R. § 3.500(g); see also VAOPGCPREC 1-2009 ("a veteran 
is not entitled to compensation or pension for the month of 
his or her death.").  

Accrued benefits are "periodic monetary benefits . . . 
authorized under laws administered by [VA], to which a payee 
was entitled at his or her death under existing ratings or 
decisions or those based on evidence in the file at death, 
and due and unpaid . . ."  38 C.F.R. § 3.1000(a) (as amended 
by 71 Fed. Reg. 78,368 (December 29, 2006) (effective January 
29, 2007)); 38 U.S.C.A. § 5121(a) (effective December 16, 
2003).  An "[a]pplication for accrued benefits must be filed 
within 1 year after the date of death."  38 C.F.R. 
§ 3.1000(c).  

Under 38 U.S.C.A. § 5310, the surviving spouse of a veteran 
is entitled to receive payment of the monthly compensation 
benefit the Veteran would have been entitled to receive for 
the month of the Veteran's death (but for death), or the 
larger of the amounts of either the death benefits to which 
the surviving spouse is entitled or the compensation to which 
the Veteran was entitled for such month.  Notably, § 5310 
authorizes payment of the one time benefit only to a 
surviving spouse of a veteran.  As the appellant is the 
Veteran's surviving daughter, and not the surviving spouse, 
she does not fall within the purview of this statute and, as 
a matter of law, has no entitlement to the § 5310 benefit.  

Regarding the appellant's specific arguments that she is 
entitled to received the Veteran's compensation for the month 
of his death as an accrued benefit, it is noteworthy at the 
outset that the benefit payable under 38 U.S.C.A. § 5310 is 
not a periodic monetary benefit that was payable to the 
Veteran (it is a one time payment payable to a surviving 
spouse); therefore, it is not an "accrued benefit".  See 
38 U.S.C.A. § 5121(a).  

Furthermore, governing law and regulation (38 U.S.C.A. 
§ 5112(b)(1); 38 C.F.R. § 3.500(g)) provide that when a 
Veteran dies, the Veteran's compensation is to be 
discontinued effective the last day of the month before death 
occurred.  Consequently, the Veteran was not entitled to 
receive compensation for the month of his death, and the 
amount of compensation he would have received in the month of 
his death, but for death, is not available for disbursement 
as an accrued benefit.  

In summary, there is no statutory authority for the appellant 
to be awarded the benefit she seeks, and the law is 
dispositive in the matter.  Hence, the benefit-of-the-doubt 
rule is not for application; the appeal must be denied as a 
matter of law.  Sabonis, 6 Vet. App. at 430.  


ORDER

The appeal seeking to establish the appellant's entitlement 
to payment of the Veteran's periodic compensation benefit for 
the month of his death is denied.  


REMAND

The immediate cause of death listed on the Veteran's death 
certificate is aspiration pneumonia, with cerebrovascular 
accident listed as the underlying cause.  The Veteran had 
established service connection for residuals of a left thigh 
shell fragment wound (sfw) (rated 40 percent), residuals of a 
right thigh sfw (rated 10 percent), and PTSD (rated 70 
percent), rated totally disabling; the disabilities were 
rated totally disabling, combined, based on individual 
unemployability.  
The appellant contends that the Veteran's strokes were 
secondary to his service-connected PTSD, and, in essence, 
that his paralyzed throat muscles/pneumonia were contributory 
causes of death secondary to the strokes.  In support of her 
claim, she has listed medical treatise evidence which 
allegedly supports her allegations.  As the Veteran had 
service connected disabilities and the appellant has 
submitted evidence that purportedly supports that those 
disabilities contributed to cause his death, the "low 
threshold" standard as to when a VA medical opinion is 
required is met.  See McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).  Accordingly, a VA advisory medical opinion is 
necessary.  

Furthermore, in March 2003, the appellant indicated that the 
Veteran was being treated for swallowing paralysis and 
strokes at Cedars-Sinai Medical Center and West Hills Medical 
Center.  An April 2006 letter did not inform the appellant 
that in order for VA to secure private treatment records, 
such as those she had previously identified, she needed to 
submit a separate VA Form 21-4142, Authorization and Consent 
to Release Information to VA, for each location where the 
treatment was provided.  Since evidence of treatment for the 
death causing conditions would be material to the matter at 
hand, VA must provide the appellant assistance in obtaining 
such evidence.  

Finally, while this appeal was pending, the Court outlined 
the specific notification requirements in claims of service 
connection for the cause of a Veteran's death.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Court held 
that in a claim for dependency and indemnity compensation 
(DIC), section 5103(a) notice must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected disability; and (3) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  An April 2006 letter did not provide the 
specific notice required under Hupp the RO will have 
opportunity to do so on remand.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should send the appellant the 
notice (outlined above) under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
is required in claims of service 
connection for the cause of death under 
Hupp, 21 Vet. App. at 352-53.  The 
appellant and her representative should 
have the opportunity to respond.  

This letter should also ask the appellant 
to identify all sources of treatment or 
evaluation the Veteran received for the 
conditions listed on his death certificate 
since service, and particularly any 
treatment he received proximately 
preceding his death, and to provide any 
releases necessary for VA to obtain 
records of such treatment or evaluation.  
Of particular interest are any records the 
appellant noted in her March 2006 NOD 
(from Cedars-Sinai Medical Center, and 
West Hills Medical Center).  The RO should 
obtain copies of the complete records of 
all such treatment and evaluations from 
all sources identified.  

2.  The RO should then arrange for the 
Veteran's claims file to be forwarded to 
an appropriate physician for review and a 
medical advisory opinion as to whether the 
Veteran's service connected PTSD, at least 
as likely as not (a 50 percent or better 
probability), caused or contributed to 
cause or hastened his death.  The 
rationale should address the proposed 
theory of entitlement, i.e., that the 
Veteran's strokes were attributable to his 
service-connected PTSD, and that his 
pneumonia was secondary to the strokes, 
and should specifically comment on the 
medical treatise evidence listed by the 
appellant in her March 2003 NOD.  The 
consulting physician should further opine 
whether any listed cause of the Veteran's 
death (primary, underlying, or 
contributory) was somehow otherwise 
related to his service.  The consulting 
physician must explain the rationale for 
all opinions given.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
appellant and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


